Citation Nr: 0430541	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk








INTRODUCTION

The appellant served on active duty from November 1996 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran 
entitlement to service connection for a psychiatric disprder, 
to include paranoid schizophrenia and schizotypal behavior.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records show that the veteran was 
evaluated for psychiatric problems.  It is unclear whether 
the complete service records are on file.  Of record is a 
January 1997 Great Lakes Naval Hospital admission report 
which indicates that the appellant was to remain 
hospitalized.  The January 1997 clinical record indicates 
that the veteran stated that he had auditory hallucinations 
his entire life, and that he had outpatient treatment for a 
psychiatric disorder from the 4th to the 6th grade.  The Board 
is of the opinion that the RO should attempt to obtain any 
such records.  In his January 2002 claim, the veteran 
reported that he was treated for psychiatric disorder at the 
Conamaugh Valley Memorial Hospital in Johnstown, 
Pennsylvania, in the summer and fall of 1998 and at the 
Sewickley Valley Hospital from winter to spring 1999.  The 
Board is of the opinion that the RO should make reasonable 
efforts to obtain those records.  Additionally, the Board is 
also of the opinion that the appellant should be scheduled 
for a VA examination in order to ascertain the current status 
and etiology of any psychiatric disorder.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the 
appellant with the appropriate release of 
information forms in order to obtain copies 
of all and VA medical private medical 
records which pertain to treatment for the 
veteran's psychiatric psychiatric disorder 
from January 23, 1997 to the present, 
including those from the Conamaugh Valley 
Memorial Hospital, the Sewickley Valley 
Hospital, the facility which treated him 
from 4th to 6th grade.  

2.  The RO should request the National 
Personnel Records Center to conduct a search 
for any additional service records, to 
include a final hospital summary regarding 
the appellant's hospitalization at the Great 
Lakes Naval Hospital in January 1997 and any 
reports resulting from medical board and 
physical evaluation board evaluations

3.  Thereafter, VA examination should be 
conducted by a psychiatrist to determine the 
etiology and severity of any psychiatric 
illness.  The claims folder should be made 
available to the examiner for review prior 
to the examination.  Following the 
examination it is requested that the 
examiner indicate whether the appellant has 
an acquired psychiatric disorder.  

If yes, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any current psychiatric 
disorder diagnosed originated in service.  
If the examiner determines that the 
psychiatric condition pre-existed service, 
the examiner is requested to render an 
opinion as to whether it is as likely as not 
that the pre-service psychiatric disorder 
underwent a chronic increase in severity 
beyond the normal progression during 
service.  A complete rationale for any 
opinion expressed should be included in the 
report.


4.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



